ATTORNEY GRIEVANCE COMMISSION *                              IN THE
  OF MARYLAND                                                COURT OF APPEALS
                                                             OF MARYLAND
                Petitioner
                                                             Misc. Docket AG No. 93
V.
                                                             September Term, 2016

STEVEN EDWARD MIRSKY

                Respondent.

                                             ORDER

        This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Steven Edward Mirsky, to indefinitely suspend the

Respondent from the practice of law with the right to reapply for admission no sooner than

ninety (90) days.      The Court having considered the Petition, it is this 22nd day of

     February        ,2017;

         ORDERED, that, thirty (30) days from the date of this Order, Respondent, Steven

Edward Mirsky, be indefinitely suspended from the practice of law in the State of Maryland for

violating Rules 1.15(a) and (b) and 8.4(a) and (d) of the Maryland Lawyers' Rules of

Professional Conduct, as then-enumerated; and Maryland Rules 16-606.1, 16-607 and 16-609 as

then-enumerated, and it is further

         ORDERED, that, thirty (30) days from the date of this Order, the Clerk of this Court shall

remove the name of Steven Edward Mirsky from the register of attorneys in the Court and certify

that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-736(d).



                                                       /s/ Clayton Greene Jr.
                                                      Senior Judge